                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                      SHERMAN DIVISION


JOHN E. SCOTT                                    §

VS.                                              §                 CIVIL ACTION NO. 4:17cv779

DIRECTOR, TDCJ-CID                               §

             MEMORANDUM ADOPTING REPORT AND RECOMMENDATION

       Petitioner John E. Scott, previously a prisoner confined in the Texas prison system, filed the

above-styled and numbered petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The

case was referred to United States Magistrate Judge Christine A. Nowak, who issued a Report and

Recommendation concluding that the petition should be dismissed as time-barred.

       The deadline for Mr. Scott to file objections was extended to April 23, 2019 (Dkt. #15).

Mr. Scott's mother subsequently filed a notice on April 18, 2019 (Dkt. #17) revealing that Mr.

Scott died in an automobile accident on March 9, 2019.            Mr. Scott's mother requested to

continue her son's case on his behalf. The court hereby DENIES such request.

       The Report and Recommendation of the Magistrate Judge, which contains proposed findings

of fact and recommendations for the disposition of such action, has been presented for consideration,

and no objections thereto having been timely filed, the court is of the opinion that the findings

and conclusions of the Magistrate Judge are correct and adopts same as the findings and

conclusions of the court. It is therefore

        ORDERED that the petition for a writ of habeas corpus is DENIED and the case is

DISMISSED with prejudice as time-barred. A certificate of appealability is DENIED. It is finally


                                                 1
ORDERED that all motions not previously ruled on are DENIED.

    .   SIGNED this the 27th day of May, 2019.




                                            _______________________________
                                            RICHARD A. SCHELL
                                            UNITED STATES DISTRICT JUDGE




                                    2
